NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 15 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JONATHAN McALLISTER, Sr.,                       No.    17-17469

                Plaintiff-Appellant,            D.C. No. 2:17-cv-02884-JAT-DMF

 v.
                                                MEMORANDUM*
PAUL PENZONE, Maricopa County
Sheriff's Office; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Arizona
                   James A. Teilborg, District Judge, Presiding

                             Submitted June 12, 2018**

Before:      RAWLINSON, CLIFTON, and NGUYEN, Circuit Judges.

      Arizona state prisoner Jonathan McAllister, Sr., appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging

constitutional violations in connection with his detention at Maricopa County Jail.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 28 U.S.C. § 1291. We review for abuse of discretion a

dismissal for failure to comply with a court order, Pagtalunan v. Galaza, 291 F.3d

639, 640 (9th Cir. 2002), and we affirm.

        The district court did not abuse its discretion by dismissing McAllister’s

action after McAllister failed to obey the court’s order to file an amended

complaint, because the court had already granted him an extension and warned him

that failure to comply could result in dismissal. See id. at 642-43 (discussing the

five factors for determining whether to dismiss under Fed. R. Civ. P. 41(b) for

failure to comply with a court order); Ferdik v. Bonzelet, 963 F.2d 1258, 1260 (9th

Cir. 1992) (although dismissal is a harsh penalty, the district court’s dismissal

should not be disturbed absent “a definite and firm conviction” that it “committed a

clear error of judgment” (citation and internal quotation marks omitted)).

Contrary to McAllister’s contention that the district court failed to rule on his

motion for an extension of time to file an amended complaint, the district court

denied his motion as moot because it had already sua sponte granted him an

extension.

      AFFIRMED.




                                           2                                    17-17469